 
 
V 
111th CONGRESS
1st Session
H. R. 799 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mr. Filner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Francisco Rivera and Alfonso Calderon. 
 
 
1.Compensation of Francisco Rivera and Alfonso Calderon
(a)PaymentThe Secretary of the Treasury shall pay, out of funds not otherwise appropriated, an appropriate amount to compensate Francisco Rivera and Alfonso Calderon for costs related to and damages arising from their arrest, prosecution, and incarceration in Mexico as described in Claim No. 05–608C filed in the United States Court of Federal Claims.
(b)Satisfaction of ClaimsThe payment under subsection (a) shall be in full satisfaction of all claims of Francisco Rivera and Alfonso Calderon against the United States in connection with the matter described in such subsection.
(c)No Inference of LiabilityNothing in this Act shall be construed as an inference of liability on the part of the United States.
2.Limitation on Attorneys’ and Agents’ Fees
(a)In GeneralIt shall be unlawful for an amount exceeding 10 percent of the amount paid pursuant to section 1 to be paid to, or received by, any agent or attorney for any service rendered in connection with the payment under this Act.
(b)EnforcementAny person who violates subsection (a) shall be guilty of an infraction and shall be fined under title 18, United States Code. 
 
